Case: 20-60397     Document: 00515990777         Page: 1     Date Filed: 08/23/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 23, 2021
                                  No. 20-60397                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Fatima Prissila Morales-Duran; Eva Lisdey Morales-
   Duran,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 453 302
                              BIA No. A208 453 306


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          After the release of our opinion on April 12, 2021, the United States
   Supreme Court issued an opinion that is relevant to an issue in this case. See
   Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021). Accordingly, we VACATE


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60397    Document: 00515990777          Page: 2   Date Filed: 08/23/2021




                                  No. 20-60397


   our prior decision, GRANT the petition for review, and REMAND to the
   Board of Immigration Appeals for further proceedings.




                                       2